          Case 1:20-cv-01580-RCL Document 26 Filed 06/19/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
    UNITED STATES OF AMERICA,                        )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )       Civil Action No. 20-1580 (RCL)
                                                     )
    JOHN R. BOLTON,                                  )
                                                     )
                Defendant.                           )
                                                     )

                    NOTICE OF LODGING CLASSIFIED DOCUMENT

        Plaintiff, the United States of America, by and through its attorneys, respectfully provides

notice that on this date counsel for the United States lodged for secure storage with the U.S.

Department of Justice Litigation Security Group the classified attachment to the June 16, 2020,

letter from Michael J. Ellis to John R. Bolton, which attachment consists of a copy of Mr. Bolton’s

manuscript with notations identifying passages that appear to contain classified information. 1

        This document, which can be made available to the Court by a Classified Information

Security Officer for its ex parte review in camera, is submitted in support of the United States’

Emergency Application for Temporary Restraining Order and Motion for Preliminary Injunction

filed on Wednesday, June 17, 2020 (ECF No. 3).



                                             *   *       *




1
       The United States previously submitted a copy of the letter without the attached
manuscript, which letter itself is unclassified, as Exhibit M to the United States’ Emergency
Application for Temporary Restraining Order and Motion for Preliminary Injunction. See ECF
No. 3-18.
       Case 1:20-cv-01580-RCL Document 26 Filed 06/19/20 Page 2 of 2




Dated: June 19, 2020                  Respectfully submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      MICHAEL SHERWIN
                                      Acting United States Attorney

                                      ETHAN P. DAVIS
                                      Principal Deputy Assistant Attorney General

                                      DAVID M. MORRELL
                                      Deputy Assistant Attorney General

                                      ALEXANDER K. HAAS
                                      Director
                                      Federal Programs Branch

                                              /s/ Daniel F. Van Horn
                                       Daniel F. Van Horn (D.C. Bar. No. 924092)
                                       Assistant United States Attorney
                                       555 Fourth Street N.W., Room E4226,
                                       Washington, D.C. 20530
                                       Tel: 202-252-2506
                                       Email: daniel.vanhorn@usdoj.gov

                                              /s/ Michael J. Gerardi
                                       Michael J. Gerardi (D.C. Bar No. 1017949)
                                       Trial Attorney
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street NW, Room 11514
                                       Washington, D.C. 20005
                                       Tel: (202) 616-0680
                                       Fax: (202) 616-8460
                                       E-mail: michael.j.gerardi@usdoj.gov

                                       Counsel for Plaintiff




                                   -2-
